Citation Nr: 0003662	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  97-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to a compensable rating for deviated nasal 
septum.

3.  Entitlement to a rating in excess of 30 percent for 
asbestosis.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
frostbite of the feet.

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of hemorrhoidectomy.

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
pilonidal sinus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1953.  

By rating action dated in October 1956, service connection 
for frostbite of the feet, residuals of hemorrhoidectomy, and 
pilonidal sinus was denied.  The veteran was notified of that 
decision by letter dated in November 1956; however, he failed 
to file a timely appeal therefrom and that action became 
final.

Recently, the veteran requested that the claims for 
entitlement to service connection for frostbite of the feet, 
residuals of hemorrhoidectomy, and pilonidal sinus be 
reopened.  The veteran also filed claims for entitlement to 
service connection for bilateral defective hearing, 
entitlement to a compensable rating for deviated nasal 
septum, and entitlement to a rating in excess of 30 percent 
for asbestosis.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision by the St. Petersburg, Florida RO that held that no 
new and material evidence had been submitted to reopen claims 
for entitlement to service connection for frostbite of the 
feet, residuals of hemorrhoidectomy, and pilonidal sinus, and 
denied entitlement to service connection for bilateral 
defective hearing.  The April 1997 rating decision also 
granted service connection for deviated nasal septum, 
evaluated as 0 percent disabling effective in January 1997, 
and granted service connection for asbestosis, evaluated as 
10 percent disabling effective in January 1997.  By rating 
decision dated in August 1998, the rating for asbestosis was 
increased from 10 percent to 30 percent, effective in January 
1997, and the appeal was continued.

In May 1999, a hearing was held at the St. Petersburg, 
Florida RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

By a December 1997 statement, the veteran raised the issue of 
entitlement to service connection for a heart disorder as 
secondary to service-connected asbestosis.  Since this issue 
has not been developed for appellate review, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran suffers from defective hearing that had its 
onset as a result of noise trauma during active military 
service.

2.  The veteran's service-connected deviated nasal septum is 
manifested by the veteran's complaints of difficulty 
breathing and evidence of a partially occluded right nasal 
passageway; there is no evidence of 50 percent obstruction of 
the nasal passages on both sides or of complete obstruction 
on one side.



CONCLUSIONS OF LAW

1.  Defective hearing was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.385 (1999).

2.  The criteria for a compensable rating for a deviated 
nasal septum have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.31, 4.97, Diagnostic Code 
6502 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the United States Coast 
Guard from October 1950 to October 1953.  An October 1950 
enlistment examination report indicates that the "whispered 
voice" test was conducted and the veteran received a 15/15 
evaluation for both ears.  The examination report contains no 
audiometric test results and records no complaints of hearing 
difficulty or abnormalities of the ears.  A December 1952 
service medical record notes the veteran's complaints of 
difficulty breathing due to a fractured nose sustained a year 
earlier.  Upon examination, the nasal passage appeared normal 
with no appearance of any block or interruption.  Diagnosis 
was septal deviation due to trauma.  Service medical records 
note that the veteran underwent a submucous resection in 
February 1953.  A September 1953 discharge examination report 
indicates that the "whispered voice" and "spoken voice" 
tests were conducted; the veteran received a 15/15 evaluation 
for both ears on both tests.  The examination report contains 
no audiometric test results and records no complaints of 
hearing difficulty or abnormalities of the ears.  The 
examination report also notes no complaints or findings of a 
deviated nasal septum.  The veteran was found to be 
physically qualified for discharge.

Treatment records from Treasure Coast Head and Neck Surgeons 
note that the veteran was seen in April 1992 with complaint 
that he developed a virus "a month ago" and lost "70 
percent of the hearing" in his left ear.  He indicated that 
the hearing was coming back but was still not perfect.  
Examination revealed clear canals and retracted tympanic 
membranes.  A little bit of fluid was noted in the left ear.  
Impression was resolving otitis media.  An April 1992 
audiogram revealed moderate to severe mixed hearing loss 
bilaterally.  A May 1992 treatment record notes that the 
veteran continued to have hearing loss.

An April 1997 rating decision, in pertinent part, granted 
service connection for deviated nasal septum, evaluated as 
noncompensable effective from January 1997, and denied 
service connection for bilateral defective hearing.  The 
veteran appealed this decision.

A June 1997 VA outpatient treatment report notes the 
veteran's complaints of hearing loss due to noise exposure 
aboard a Coast Guard ship.  Upon examination, the ear canals 
were clear.  Audiological evaluation revealed moderate to 
severe hearing loss in the right ear and severe hearing loss 
in the left ear.  VA outpatient treatment reports dated in 
September 1997 note that the veteran was fitted for hearing 
aids.

A July 1997 special VA nose and throat examination report 
notes that the veteran indicated that his breathing had 
improved since his surgery during service; however, he 
complained that he was still having difficulty breathing due 
to an obstructed right nasal passageway.  In addition, the 
veteran stated that he has to breathe with his mouth open at 
night.  Upon examination, the nasal passageway on the right 
was partially occluded and the nasal passageway on the left 
was almost normal.  Diagnosis was right nasal passageway 
obstruction, status post surgery for deviated nasal septum.

A July 1997 special VA audio-ear disease examination report 
notes the veteran's complaints of bilateral hearing loss.  
The veteran reported that he was exposed to loud noises 
without ear protection while working in the engine room of a 
Coast Guard ship.  Examination of the ears revealed normal 
canals and no active ear disease.  Diagnosis was 
sensorineural hearing loss.  The examiner stated that 
"[t]his type of hearing loss is consistent with noise 
exposure as reported in engine rooms of ships."  The veteran 
also underwent an audiological examination in July 1997.  He 
reported a history of noise exposure during his military 
service, including noise from his ship's engine room, 
generators and chipping hammers.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
65
60
55
LEFT
65
65
70
65
55

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 60 percent in the left ear.  
Diagnosis was moderately severe mixed hearing loss with poor 
word recognition.  The audiologist stated:

I have no explanation for the conductive 
component and will leave that to ENT to 
explain.  The sensorineural component is 
greater than expected for aging alone, 
therefore it is at least as likely as not 
that at least some of that damage is from 
military noise.

The veteran testified during a December 1997 personal hearing 
that during service, he worked on the deck floor-where he 
was exposed to noise from hammer drills-and in the engine 
room.  He stated that he first noticed his hearing loss 
"about a year before [he] got out" of service.  He 
indicated that was rejected from reenlistment in the Coast 
Guard in 1957 because of his hearing loss.  The veteran 
further testified that, because of his deviated nasal septum, 
he is unable to breathe through his nose while sleeping.  He 
indicated that he instead breathes through his mouth.

In a statement dated in April 1999, the veteran's brother-in-
law stated that the veteran was rejected from reenlistment in 
the Coast Guard in 1957 because of his defective hearing.

The veteran testified during a May 1999 Travel Board hearing 
that he worked as an electrician and did odd jobs after his 
military service.  He stated that following his discharge 
from service, he "never was exposed to places with any loud 
noises."  The veteran also testified that he has problems 
breathing due to his deviated nasal septum.  Specifically, he 
stated that he does not breathe through his nose at night.

Analysis

Bilateral Defective Hearing

The veteran contends that hearing loss was incurred during 
active military service as a result of noise exposure from 
working in his ship's engine room.  The veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

Under applicable criteria, service connection will be granted 
for a disability resulting from disease or injury incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).  In this 
regard, it should be pointed out that hearing acuity is not 
considered impaired for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (1999) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Initially, the Board notes that a July 1997 VA examination 
report demonstrates that the veteran currently suffers from 
disabling impaired hearing as defined by 38 C.F.R. § 3.385 
(1999).

As previously noted, the available medical evidence shows an 
enlistment examination and a discharge examination that are 
negative for defective hearing.  The veteran's personnel 
records note that he served in the United States Coast Guard 
for three years.  Post-service records reflect the presence 
of defective hearing only many years after service.  However, 
the Board finds that the veteran's detailed complaints of 
bilateral hearing loss dating back to noise exposure in a 
ship's engine room during service are credible, and there is 
no competent evidence of a post-service intervening cause of 
hearing loss.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
("It is the responsibility of the BVA . . . to assess the 
credibility and weight to be given to the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  In 
addition, a July 1997 VA opinion medically links the 
veteran's current bilateral hearing loss to service.  The VA 
examiner indicated that, given the veteran's noise exposure 
during service, his hearing loss is at least as likely as not 
related to service.  The veteran's complaints, viewed in 
conjunction with the VA examiner's opinion, raise a 
reasonable doubt on the question of whether the veteran has 
bilateral defective hearing that had its onset during 
service.  It is the Board's judgment that the evidence is in 
relative equipoise on the question at hand and, therefore, 
the benefit of the doubt doctrine is applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board finds that service connection for 
bilateral defective hearing is warranted.


Deviated Nasal Septum

The veteran contends that his service-connected deviated 
nasal septum is more disabling than currently evaluated.  
Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
he has submitted a claim that is plausible-capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In addition, VA has 
a duty to acknowledge all regulations which are potentially 
applicable through the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran is currently assigned a noncompensable rating 
under Diagnostic Code 6502, deviation of nasal septum.  Under 
the applicable criteria, traumatic deviated septum with 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side warrants a 10 percent 
evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6502 (1999).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

The Board concludes that the veteran's current evaluation of 
0 percent fully contemplates the level of disability due to 
his service-connected deviated nasal septum.  The Board notes 
the veteran's complaints of difficulty breathing; however, 
the record contains no evidence of 50 percent obstruction of 
the nasal passages on both sides or of complete obstruction 
on one side.  In fact, a July 1997 VA examination report 
notes that the veteran has only a partially occluded right 
nasal passage and an "almost normal" left nasal passage.  
As such, it is clearly shown that the veteran's symptoms do 
not warrant a 10 percent rating under Diagnostic Code 6502.

Accordingly, the Board concludes that, that with application 
of 38 C.F.R. § 4.7, the criteria for compensable ratings for 
a deviated nasal septum are not met.  The Board also has 
considered whether the veteran is entitled to a "staged" 
rating for his deviated nasal septum, as prescribed by in 
Fenderson.  However, the rating described above reflects the 
greatest degree of disability shown by the record; thus, a 
staged rating is not for application.


ORDER

Entitlement to service connection for bilateral defective 
hearing is granted.

Entitlement to a compensable rating for deviated nasal septum 
is denied.


REMAND

The veteran contends that his service-connected asbestosis is 
more disabling than currently evaluated.

The veteran asserts that the evaluation currently in effect 
for his service-connected asbestosis is not adequate.  It is 
his contention that his asbestosis has gotten worse since a 
June 1997 VA examination.  In addition, the Board notes that 
the issue of an extraschedular rating has been raised by the 
veteran.  The veteran noted in a May 1997 Notice of 
Disagreement and during a June 1997 VA examination that he is 
unable to work essentially because he has problems breathing.  
He testified during a May 1999 Travel Board hearing that he 
was most recently employed as a deputy sheriff in a prison, 
but left the job due in part to his asbestosis.

VA has a duty to assist the appellant in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the duty 
to assist the appellant in obtaining and developing available 
facts and evidence to support his claim includes the conduct 
of a thorough and contemporaneous medical examination, one 
which takes into account the records of prior treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Considering the contention that the appellant's asbestosis is 
worse than currently rated, further development is required 
to ascertain his current status.  Following the gathering of 
all available medical records, the appellant should be 
afforded a special VA pulmonary examination.

In addition, the Board notes that 38 C.F.R. § 3.321(b)(1) 
provides that where the disability picture is so exceptional 
or unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability, then an extraschedular evaluation will 
be assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  The RO has not yet 
considered the assignment of an extraschedular rating.  
Consequently, the Board finds that the case must be remanded 
for additional development.

Finally, the Board also notes that in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (as in this 
case) and a claim for an increased rating for a service-
connected disability.  The Court found two important reasons 
for this distinction-consideration of "staged" ratings and 
the adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

The veteran also contends that the RO erred by failing to 
grant service connection for frostbite of the feet, residuals 
of a hemorrhoidectomy, and pilonidal sinus.

It is noted that the Court in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) set forth a test that required that, in 
order to reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174.  

In holding that the claim had not been reopened, the RO 
clearly relied on the Colvin test, noting in the April 1997 
rating action and the September 1997 statement of the case 
the following language:  

To justify a reopening of a claim on the 
basis of new and material evidence, there 
must be a reasonable possibility that the 
new evidence, when viewed in the context 
of all the evidence, both new and old, 
would change the outcome.  There is no 
reasonable possibility that the new 
evidence submitted in conjunction with 
the current claim would change our 
previous decision.

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  Hence, the Federal Circuit overruled the 
Colvin test for purposes of reopening claims for the award of 
veterans' benefits.

In reaching this conclusion, the Federal Circuit further 
observed that "not only did the [C]ourt's adoption of the 
Colvin test improperly negate the regulation implemented by 
[VA], it may undermine the operation of the veterans' 
benefits system by altering its traditional character, making 
it more difficult for veteran claimants to submit additional 
evidence for Board consideration."  Hodge, supra.

In view of this recent decision by the Federal Circuit, the 
veteran's application to reopen the previously denied claims 
for service connection for frostbite of the feet, residuals 
of a hemorrhoidectomy, and pilonidal sinus must be remanded 
for a determination as to whether the evidence submitted by 
the veteran is "material" as defined under 38 C.F.R. 
§ 3.156(a) (1999) rather than under Colvin.

The case is consequently REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for asbestosis since 
1997.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
request copies of all records of 
treatment relating to asbestosis since 
1997 which have not already been 
obtained.  All records obtained should be 
associated with the claims folder.

2.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for a comprehensive 
VA pulmonary examination to determine the 
nature and severity of any asbestosis.  
The claims folder should be made 
available to the examiner for review.  
The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiner.  
Pulmonary function tests and x-ray 
studies should be performed.  The studies 
conducted should include those to 
determine the following: FVC, DLCO (SB), 
maximum oxygen consumption (with 
cardiorespiratory limit), and maximum 
exercise capacity.  The values of the 
aforementioned should be specifically 
recorded.  Findings such as the degree of 
dyspnea on exertion should be addressed.  
The rationale for the examiner's opinions 
should be explained in detail.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims with regard to all 
pertinent diagnostic codes and 
regulations and, in particular, should 
consider the principles set forth by the 
Court in Fenderson regarding initial 
ratings for service-connected 
disabilities.  In addition, the RO's 
attention is directed to the issue of 
whether referral for consideration of an 
extraschedular rating for the veteran's 
asbestosis is appropriate under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth in detail.  
In readjudicating the issues of whether 
the appellant has submitted new and 
material evidence sufficient to reopen 
claims of entitlement to service 
connection for frostbite of the feet, 
residuals of a hemorrhoidectomy, and 
pilonidal sinus, the RO should consider 
whether the evidence submitted by the 
appellant is "material" as defined 
under 38 C.F.R. § 3.156(a) (1999) rather 
than under Colvin.  If any claim is 
denied, a supplemental statement of the 
case should be issued.  The appellant 
should be given an opportunity to respond 
thereto.

Thereafter, this case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals







